third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 postn-131956-13 uilc date date to holly mccann chief excise_tax program from stephanie bland senior technician reviewer branch office of the associate chief_counsel passthroughs special industries subject sec_4051 chassis renovation this responds to your request for non-taxpayer specific legal advice regarding the application of the tax imposed by sec_4051 of the internal_revenue_code to scenarios in which an outfitter combines various automotive components sometimes packaged as glider kits to produce a highway tractor or a truck chassis the article or articles please note that we previously issued advice on the excise_tax consequences of certain chassis renovations on date postn-143596-12 when we received this current request for advice we reconsidered the position we took in postn-143596-12 we now recommend that you no longer rely on the advice we provided in postn- below is revised advice on the issue of chassis renovations this advice may not be used or cited as precedent in each of the scenarios below outfitter was in the business of selling articles the finished articles do not qualify for the weight exemptions in sec_4051 or and customer acquired the article for a purpose other than for resale or leasing in a long-term_lease scenario pursuant to customer’s order outfitter removed the engine and transmission from customer’s used article and sent customer’s engine and transmission to a remanufacturing company in exchange the remanufacturing company at customer’s request sent outfitter a different but comparable refurbished engine and transmission outfitter combined the refurbished engine and transmission with the following new components a finished cab and hood front axle and brakes front suspension and steering rear suspension chassis frame fuel tanks electrical system engine cooling system rear drive axle and rear wheels and tires outfitter sold the finished article to customer scenario pursuant to customer’s order outfitter removed the transmission and rear axle from customer’s used article outfitter combined customer’s used transmission and rear axle with the following new components a finished cab and hood front axle and brakes front suspension and steering rear suspension chassis frame fuel tanks electrical system engine and engine cooling system and rear wheels and tires outfitter sold the finished article to customer scenario outfitter’s customer ordered an article from outfitter to fill this order outfitter combined new components that included a finished cab and hood front axle and brakes front suspension and steering rear suspension chassis frame fuel tanks electrical system engine cooling system rear drive axle rear wheels and tires with an engine and a transmission from a used article in outfitter’s inventory outfitter sold the finished article to customer scenario outfitter’s customer provided outfitter with new components that included a finished cab and hood front axle and brakes front suspension and steering rear suspension chassis frame fuel tanks electrical system engine and engine cooling system and rear wheels and tires customer also provided outfitter with a used transmission and rear axle customer retained title to all these automotive components outfitter assembled these components into an article customer paid outfitter for the assembly and overhead expenses associated with the finished article customer used the finished article in its business law sec_4051 imposes an excise_tax on the first_retail_sale of certain enumerated articles including tractors and chassis of highway trucks the tax i sec_12 percent of the price for which the article is sold sec_4051 excludes from this tax chassis that are suitable for use with a vehicle that has a gross vehicle weight of pounds or less sec_4051 excludes from this tax tractors that have a gross vehicle weight of big_number pounds or less and a gross combined weight of big_number pounds or less sec_4052 defines first_retail_sale as the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation sec_4052 taxes the use of an article taxable under sec_4051 before its first_retail_sale as if there was a first_retail_sale of the article in this case the tax is computed on the price at which similar articles are sold at retail in the ordinary course of trade as determined by the secretary sec_4052 defines price as including any charge incident to placing the article in condition for use sec_4052 excludes from the term price i the sec_4051 tax ii if stated as a separate charge the amount of any retail_sales_tax imposed by any state or political_subdivision thereof or the district of columbia whether the liability for such tax is imposed on the vendor or vendee and iii the value of any component of the article if the component is furnished by the first_user of the article and the component has been used before the first_user furnished it additionally price is determined without regard to any trade-in sec_4052 sec_145_4052-1 of the temporary excise_tax regulations under the highway act of pub l provides that the tax is computed on the price determined under sec_145_4052-1 sec_145_4052-1 provides that the price for which an article is sold includes the total consideration paid for the article whether that consideration is paid in money services or other forms sec_145_4052-1 provides rules for determining the sec_4051 tax when a manufacturer producer or importer or related_person is liable for this tax sec_4052 provides that if a manufacturer of an article is liable for the sec_4051 tax the manufacturer must compute its tax_liability based on a price equal to the sum of i the price which would be determined under sec_4052 plus ii the product of the price described in i and the presumed_markup_percentage the presumed_markup_percentage for purposes of sec_4052 is four percent see sec_145_4052-1 sec_4052 provides that an article taxed by sec_4051 is not treated as manufactured or produced solely by reason of repairs or modifications to the article including any modification which changes the transportation function of the article or restores a wrecked article to a functional condition if the cost of such repairs and modification does not exceed percent of the retail price of a comparable new article therefore a chassis is not considered manufactured if its repairs and modifications do not exceed percent of the retail price of a comparable new article the legislative_history of sec_4052 provides in part that the determination under present law of whether a particular modification to an existing vehicle constitutes remanufacture taxable or a repair nontaxable is factual and generally based on whether the function of the vehicle is changed or in the case of worn vehicles whether the cost of the modification exceed sec_75 percent of the value of the modified vehicle h_r rep no pincite emphasis added this language suggests that congress intended to limit the safe_harbor in sec_4052 to modifications to an existing article in other words congress did not intend for the safe_harbor to apply to the mere combination of automotive components sec_48_0-2 of the manufacturers and retailers excise_tax regulations defines manufacturer as a person who produces a taxable article from scrap salvage or junk material as well as from new or raw material i by processing manipulating or changing the form of an article or ii by combining or assembling two or more articles sec_48_0-2 provides that if a person manufactures or produces a taxable article for another person that furnishes materials under an agreement whereby the person that furnished the materials retains title thereto and to the finished article the person for whom the taxable article is manufactured or produced and not the person that actually manufactures or produces it will be considered the manufacturer in 389_f2d_633 9th cir the court determined that the combination of new cabs frames and other minor components with major components of old trucks such as engines and axles to produce complete and operational trucks constitutes manufacturing for excise_tax purposes the court reasoned that this activity constituted a production or manufacture of trucks and not a restoration of the existence and utility of the previous trucks the old trucks had been permanently stripped of all their form all their identity and all their utility as vehicular structures and entities question sec_1 does sec_4051 apply in the scenarios described above tax is imposed under sec_4051 in scenario sec_1 through because each scenario includes a first_retail_sale of a taxable article for a purpose other than resale or leasing in a long-term_lease tax is imposed under sec_4051 in scenario because sec_4052 treats the use of an article before its first_retail_sale as the first_retail_sale of the article does sec_4052 apply in the scenarios described above sec_4052 provides a safe_harbor for repairs or modifications to an article described in sec_4051 specifically it provides that an article described in sec_4051 is not treated as manufactured or produced solely by reason of repairs or modifications to the article if the cost of such repairs and modification does not exceed percent of the retail price of a comparable new article in each scenario described above neither outfitter nor customer repaired or modified an article described in sec_4051 rather they manufactured a new article from a combination of new and used automotive components none of which were articles described in sec_4051 see boise and sec_48_0-2 therefore the sec_4052 safe_harbor_rule is inapplicable to scenario sec_1 through in scenario all of the components of the finished article were new except for the engine and transmission that the remanufacturing company refurbished and sent to outfitter a refurbished engine and transmission are not sec_4051 taxable articles that could be repaired or modified for purposes of sec_4052 in scenario all of the components of the finished article were new except for the used transmission and rear axle from customer’s previously taxed article a used transmission and rear axle are not sec_4051 taxable articles that could be repaired or modified for purposes of sec_4052 in scenario all of the components of the finished article were new except for the used engine and transmission from outfitter’s inventory a used engine and transmission and are not sec_4051 taxable articles that could be repaired or modified for purposes of sec_4052 in scenario all of the components of the finished article were new except for the used transmission and rear axle a used transmission and rear axle are not sec_4051 taxable articles that could be repaired or modified for purposes of sec_4052 who is liable for the sec_4051 tax the person making the first_retail_sale of a taxable article is liable for the sec_4051 tax in scenario sec_1 through outfitter is liable for the tax because outfitter made the first retail sales of the finished articles in scenario customer is liable for the tax because customer used the finished article before its first_retail_sale how is price computed in scenario sec_1 through the price on which the tax is computed is the price determined under sec_4051 plus a four percent markup see sec_4052 and sec_145 d and d in scenario the price computed under sec_4052 is not reduced by the value of the engine and transmission that outfitter removed from customer’s article because outfitter did not incorporate these two components into the finished article as sec_4052 requires instead outfitter used the engine and transmission that outfitter received in exchange on behalf of customer from the remanufacturing company as components in the finished article in scenario the price computed under sec_4052 is first reduced by the value of the used transmission and axle that customer provided before applying the four percent markup see sec_4052 in scenario the price computed under sec_4052 is not reduced by the value of the engine and transmission that outfitter removed from a used article in outfitter’s inventory because there is no statutory provision that excludes used components supplied by outfitter the exclusion for the value of a used component in sec_4052 is limited to a component furnished by the first_user of the finished article in scenario the price computed under sec_4052 is first reduced by the value of the used transmission and rear axle that customer furnished to outfitter before applying the four percent markup see sec_4052 please call celia gabrysh at -------------------- if you have any further questions
